PD-1288-15
                          PD-1288-15                    COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                        Transmitted 9/28/2015 4:22:05 PM
                                                          Accepted 9/30/2015 2:30:25 PM
                                IN TITE                                   ABEL ACOSTA
                                                                                  CLERK
                 COURT OF CIITMINAL APPEALS OF TEXAS


THOMAS SMALLWOOD,         JR.       S
   APPELLANT                       s
                                   $
V.                                 s       No.
                                   s
                                   $
THE STATE OF TEXAS,                $
    APPELLEE                       $




                                 s$s

             APPELLANT'S PETITION FOR DISCRETIONARY REVIEW


                                $s$


                                MICHAEI- LOGAN WARE
                                300 Burnett Street
                                Suite 160
                                Fort WorthoTX      76102
                                Telephone: 817/ 338 - 4100
     September 30, 2015         Telecopier: 817/ 698- 0000
                                Texas State Bar Number:20864200


                                ATTORNEY FOR APPELLANT
                     IDIIN TI TIES   O   F I'AILTI   ES   AN_D--C*8!T{S]'L,
Ap¡rellant:         'l"homas Jefferson Srnallwood Jr.


Represented   by:   Michael Logan War.e (on appeal)
                    300 Burnett Street
                    Suite 160
                    Folt Worth, TXl6102


Appellee:           The State of Texas

Represented by:     Sharen Wilson, Criminal Distríct Aftorney

                    Debra A. Windsor, Assistant District Atton.rey      (or.r
                    appeal)

                    401 W. Belknap
                    Fort Worth, TX16196

Trial   Judge:      The Honorable George William Gallagher-
                    Presiding Judge
                    396th Judicial District Court
                    Tarrant County, Texas
                            TAIìI,E OF CONTENTS
                                                                      PAGE
 INDEXOFAUTI{ORITIES.                                               .....    iv

 STATEMENT IIËGARDING ORAI- ARGUMENT                                         I


 STATEMENT OI" THE CASE     .                                                I


STA]'EMENT OIì PROCEDURAI- I]ISTORY                                          2

GROUNDS FOR REVIEV/                                                          2

ARGUMENT SUPPORTING GROUNDS FOR REVIEW                                       J

CONCLUSION                                                                  21


CERTIFICATE OF COMPLIANCE                                                   22

CERTIFICATE OF SERVICE                                                      22

COURT OF APPEALS' OPINION (April 30, 20l   s).   .    ..    .   APPENDTX    A

COURT OF APPEALS ORDER DENYING MOTION FOR REHEARING
       6,2015
 (August                                  ..          ...
                                               APPENDIX

COURT OF APPEALS OPINION SUBSTITUTING THI] APRIL 30,2015
OPINION (August 6,2015                        .       ...
                                                  APPENDIX C

COURT OF APPEALS ORDER DENYING MOTION FOIT RIìIIEARING
(August28,2015                                       ....       AppENDtX D
                            INDEX OF AIJTHORITIES

 Cases

 Ansari v. State, 20l 5 Tex.App.LEXIS Sl g2 (Tex.App.-San Antoni o 20l 5) . . . . .                 5


 Anguish v. State,99l S.W.2d 883 (Tex.App.-llouston [1,t Dist]
  1999, pet. refd) .                                                     ..   ..       19_20

 Blount v. State, 542 S.W.2d 164 (Tex.Crim .App.   1976)                      .   .    17_20

 Devínev. Srate,786 S.W.2d 268 (Tex.Crim.App.      1989)                      ..      ..   .   20

 F'rancisv.StaÍe,36S.W.3d121(Tex.Cr.im.App.2000) ......                                             5

I{entandez v. Sta t e, 20 I 3 Tex.App.LEXIS 929 I ('Iex.App. -Waco,
  Ju1y25,2013)2000)                                                               ....         t9

 Jacksonv. Vírgínia,443 U.S.307    (1979)                             ..........                5

McDowell v. State,235 S.W.3d 294 (Tex.App.-Texarkana 2007,no pet.) . . . . . 20

Potíer v. Sratu, 2012 Tex.App.LEXlS 9473 (Tex.App.-Houston [1't Dist],
Nov. 15,2012,pet. dismissed(unpublished)                            .......20
Ramirez v. StaÍe,336 S.W.3d 846 (Tex.App.-Amarillo 2011,per..ref d) . . . . tS_tS

Smithv. State,949 S.W.2d333 (Tex.App.-Tyler 1996,pet.ref d)       . ... .......20
Codes. Articles" Other

BlacklawDictionary,4'r'Edition                                        .........17
TexasPenal   Codeg22.021(a)(Z)(a)(ii)                                         ....             t5

Texas Penal Code 622.02l   (aX2XAXiv)                                         ...      .       15
                   STAI.II]MTNTI-T-EGALì.D_LNGORAT,AIIGUMENT
          'I'his case involves
                               cotnplex issues of fact and law.'l'he undersigned counsel believes

 fhis CouI't's understancling of the relevant làctual and legal issues could be substantially

 enhanced by oral argurnent. Appellanf requests oral argument.


                                STATEMENT OF THE CASE

          Appellant pled not guilty to all counts of an eighteen count indictment, alleging

 sexual assault and aggravated sexual assault, on various dates against the same

 complainant.r Prior to jury selection, the State waived nine of the eighteen counts.

 The remaining nine counts consisted ofthlee counts ofsexual assault and six counts

 of aggravated sexual assault. The six aggravated counts alleged six discrete sexual

assaults purpolting to have occurred on various dates from August 2012 through

Novernber 2012. The agglavating eìernent of each of the six discrete aggravated

counts is alleged in identical statutory language, threatening to cause imrninent "death

or serious bodily".

         The three discrete non-aggravated counts are alleged to have each occurred in

the   niddle of tl.ris tirne period, in October 2012.

        On Octobe¡ 24,2013, the jury convicted Appellant on all nine discr.ete counts



   rThis was, in
                 fact, a reindictment. l'he original indictruent was fil'teen counts and contained no
"aggravating" language. Iloth indictments contained one counl ofindecency with a child which
was waived by the state (Clerk's Tr. at pp. 6-9 &. 12-14).
 On October' 25,2013, the tlial couú sentenced Appellant to six lìfìy-year sentences,

 on the aggravated counts, and three twenty-year sentences on the non-aggravated

 counts.   All   sentences to lun concul.rently. Appellant tirnely appealed.

                      STATEMENT OF PROCEDURAL IIISTORY

       ln an opinion, designated forpublication, handed down on April 30, 2015, the

Fort vy'orth court of Appeals affirmed Appellant's convictions on all nine counts.

Smallwood, Jr. y. State,20l5 Tex.App.LEXIS 4457 (Tex.App.ìior1 Worlh April 30,

2015). Appellanl liled       a   timely Motion for Rehearing.   Or.r   August 6,2015,the Court

of Appeals withdlew its original opinion and issued a new published opinion, again

affilrring all nine of Appellant's convictions. Smallwood, Jr. v. State, 2015

Tex.App.LEXIS        825 3   (Tex.App.Fort'ùy'oúh August 6, 20 1 5).

      Appellant's tirnely Motion for.Rehearing on the Court's second published

opinion was denied on August 28,2015. This petition was then timely filed with the

Clerk of the Court of Criminal Appeals, to wit on September 28,Z0lS.

                                   GROUND FOR REVIE\il

GROUND FOR REVIEW

     THE COURT OF APPEALS REVERSIBLY ERRED IN I]OLDING
     THAT THE EVIDENCE WAS LEGALLY SUFF'ICIENT TO
     SUPPOIìT.'I.HIT ALLEGËD AGGIIAVATING ELEMENT IN EACIT
     OF THE SIX DISCRETE AGGRAVATED SEXUAL ASSAULT
     COUNTS.
 REASONS F'OIì GRAN'I'ING IìEVIEW

       In holding that the evidence was legally sufficient to suppod the alleged

 aggravating elernent in each of the six disclete aggravated sexual assault counts, the

 court of Appeals decided on irnpoftant question of state law in a way that conflicts

 with the applicable decisions ofthe courl of criminal Appeals and the Suplerne court

 of the United States as well as the Texas and the United States Constitution.

            ARGUMENT SUPPORTING GTTOUND FOR IìEVIEW


       Appellant was indicted on six discr.ete counts of aggravated sexual assault

alleged to have been committed against the same fifleen year old complainant

(Appellant's step-daughter). The indictment alleged specific "on or about" dates for

each of the six disclete counts. The lÌrst date alleged was in August 2012 andfhelast

was in November 2012. The indictment also alleged three discrete unaggravated

sexual assault counts, against the same complainant, which were alleged to have

occurred in the middle of this time period, in October 2012.

      The six discrete aggravated counts each contained identical aggravating

language, which read as follows:

      And the defendant by acts ol'words placed Alicia Carpenter in fear.that
      death or selious bodily injury would be imminently inflicted or.r Alioia
      Carpentel or Krista Carpenter.
 (Clerk's'l'r. at pp. 6-B).

        l'-irst, the State's evidence was legally insuffìcient to connect any of the

 purported thleats attributed to Appellant to any         of the six discrete counts of
 aggravated sexual assault alleged in the indictr¡ent. "fhe court ofAppeals erroneously

 analyzed,this evidentiary deficiency in its legal sufficiency analysis on rehealing by

 stating:

        'I"he unique facts
                         of this case lequile us to look at the threats as
       continuing duling the comtnission of the assaults ovel. an extended
       period of time.

 Slip Op. on Rehearing Below at I 1.

       The Couft below, therefore, erloneously deemed it unnecessary to analyze fhe

six aggravated counts as six disclete crirnes in which each element, including the

aggravating element, must be pl'oven beyond a reasonable doubt, which the State

clearly failed to do. Rather, in order to find the evidence legally sufficient, the Court

below elroneously analyzed the evidence    as   ifthe indictment alleged a single criminal

episode, that continued "over an extended period of tirne," rather than six separate,

discrete crirnes, each one of which has essential statutoly elements, each element      of
which must be proven beyond a reasonable doubt. The lower court's analysis, in

essence, deletes the te¡m "imrninently   inllicted" f¡oln the indictrnent and thc statute

by detennining that those words have no significance. The lower court's analysis also,
 in el.ítct, adds the term "satne crirnir.ral episode" where the legislature dicl not itrclucle

 ir.

        The legal sufficiency standard of.eview is highly defelencial and is viewed in

 the light most favorable to the State. Jackson v. Virginia,443 U.S. 307 (lg7g).

 l{owever, the State's evidence, in order to be legally sufficient, must not only rneet

 the lelevant statute,   it   rnust be assigned to the specific allegations made in the

 indictrnent. lf the indictmenl alleges multiple discrete offenses, the evidence must be

 assigned   to specific discrete counts, not simply to the "criminal episode.,, The

 unanirnity cases make        it   clear that he proof   of the   elernents   in a multi-count
indictment must be proven as to each individual discrete count. "An unanimousjury

verdict ensures that the jury agrees on factual elements underlying an offense-it is

nrore than lnere agreement on a violation of a statute." Francis v. State,36 S.W.3d

121, 125 (Tex.Crirn.App. 2000). See. also, Ansari v. State,20l5 Tex.App. LEXIS

8192 (Tex.App.-San Antonio 2015):

       In Texas, the jury must "reach a unanilnous verdict about the specific
       crime that the defendant comrnitted." Casio,353 S.W.3d at 771. This
       rneans "the jury must agree upou a single and discrete incident that
       would constitute the commission of the offense alleged."

Ansari, supra. at 8792.

       The State's evidence is legally insufficient if they do not prove every element
 ol'each cliscretc count, or ifthey p¡rove an offense different than the otie alleged in the

 indictrnent, even ifthe oflense proven violates the sarxe statutoly plovision. Gollihar

 v. State,46 S.W.3d 243 (Tex.Cr.im.App. 2001).

       Although each ofthe nine counts in the case-at-bar. alleges a padicular "on or

 about" date, it is clear frorn the State's evidence presented af trial, that the various

 dates alleged    in the indictrnent were chosen randomly and arbitrarily. V/ith        the

exception of counts     I   and 2, the complainant's testimony describing the events is

extlemely sketchy and does not colrespond to any specifìc dates alleged. The State

does not have to prove the exact date an offense occurred, but in this case, the State's

evidence ofthe alleged aggravating element's in each of the six disclete aggravated

counts, does not correspond to any of the particular, discrete aggravated counts

alleged in the indictment. Therefole, the State, among other things, did not prove the

aggravating element in any of the discrete agglavated counts alleged, and the courl

below used the wtong analysis, by failing to tleat the counts as disc¡ete counts. The

purported threat that elevated each ofthe six aggravated counts had to be proven as

to each discrete count, not, as stated by the coult ofappeals "as continuing during the

cornmission of the assaults over ân extended peliod of time."

      Tl.re State's key witness was    their alleged cornplainant. ln lier testimony, she

described   in   some detail the   first time she agleed to have sex with Appellant.
 Although it is not clear, it is assun-red tl.rat the State intended the jury to infer that this

 description applied to count(s) 1 and/or 2 of the indictment which wele alleged to

 have occurred "on or about" August I0, 2012, the earliest date alleged in the

 indictrnent. Accolding to the complainant, and viewing the evidence most favorably

 to the State, these two disclete offenses (vaginal and oral assaults) took place at

 Appellant's house in Grand Prairie, while complainant's twin brothers were asleep

 in anothelroom. (R.Vol. 5 at 137).

       The complainant described counts          I   andlor 2 as follows:

        IPROSECUTOR]:Do you rernember the first night that sornething

                             happened with the defendant?

              A.     Yes. He said that      _        to go there and just srnoke

                     weed with hirn. And then we did . .        .




(R.Vol.5 at 136).

       The cornplainant went     State did not prove the alleged aggravating element   ofcounts I or 2.
      'lìre prosecutor then had the cornplainant summarily describe, in very cursory

fashion, the other tirnes it happened, plesurnably in an effol-t to prove each of the

rernaining seven disclete counts ofthe indictrnent (3-9).

      IPROSECUTOR]: Is this sornething that happened more than once?

      A.    Yes.

      a.    How many times do you think that it happened?

      A.    Like eight to 11 times. Maybe rnore.




     a      For example, in August, do you believe it happened once or how
            many times in August?

     A.     Probably twice.

     a.     Did it happen in Septernber?

     A.     (Moving head up and down).




     a.    And do you know how many times that would have been?

     A.    At least once a week.



     a     So that would have been at least four times?
        A.     Yes, rna'arn.

       a       Did this happerr in October'?

       A.      Yes.

       a       And how rnany times in October'?

       A.      Like six times.

       a      And did this happen in November?

       A.     Like once or twice.

       a.     And is that when it ended?

       A.     Yes.

(R.Vol. 5 at 144-145).

       After this brief surnmary of what one can only assume was supposed to be a

cul'sory account of the lemaining seven, alleged discrete counts, the complainant

testified that she received   a   call flom Appellant saying that they clid not have to do it

anymore. (R.Vol. 5 at 163).

      IPROSECUTOR]: And that was the last time anything happened like
      that?

      A.      Yes, Ma'am.

      a.      Let me ask you this. Did the defendant ever say anything about what
              rnight happen if you did tell?

      A.      That I shouldn't tell, nobody would believe me. He would take my
      br'others away.



       And then he told me a story about a gill who was babysitting this
guy's kids, and he ended up raping her. And then she went to couft, and
then he pretended to be somebody that he wasn't and hit her up on
Facebook and that they met up thinking it was somebody else, and he
killed her'.

a     And when you're saying he?

A.    I'rn talking about the person in the story that he was telling rne
      about.

a.    So the defendant didn't tell you that he did these things?

A.    No.

a     He's telling you a story about another man?

A.    Yes.

a.   Who ends up raping someone and then killing them?

A.   (Moving head up and down).

a    Is that a yes?

A.   Yes.

a.   Do you remember when he told you that story?

A.   lt was, like, after all that stuff had happened or it was, like, solt of
     at the end of all that stuff.


a    Neal the end time period?



                                    t0
A.    (Moving head up and down).

a     And did that scare you?

A.    Yes.

a     Did he ever say anything specihc about other people hurting you?

A.   No. But he kind of made it clear that if he could have done it to
     lny moln, he could have done it to rne, like, if he would have, like,
     what he had told her before about the assassins.

a    Did he   -do you remember the defendant saying things to you
     about the Mexican mafia ol'assassins?

A.   Yeah.

a.   Okay. And did he say   -   what did he say?

A.   That he knows people in Mexico.

a    And what would these people do?

A.   'Ihey would kill people.


a.   And did he say that they might, in fact, kill you?

A.   Not, like, out of his mouth, but his actions, like the way that he would
     talk about it. He put it towalcls rne that that could be a possibility.

a    Did you l'eel that - that he was thleâtening you with that?

A.   Yes.

a.   Did he discuss Mexica¡r nafia or assassins l.rulting your mom?

A.   Yes.
 a    And did he discuss this with you on one occasion or more lhar.r one?

A.    I-ike twice. So more than one,

a     And when was that in relation to the sexual assaults?

A.    It was during.

a     Duling?


A.    During.

a     So the defendant discusses Mexican assassins possibly hur.ting you or.
      youl llìoln probably twice during the time period? femphasis addcd]

A.    (Moving head up and down).

a.   Is that a yes?

A.   Yes.

a    And a story about a girl who was babysitting and was raped by the
     dad ofthe children, and they wete going to couft and that dad
     coming back and killing her; is that right?

A.   Right.

a    And that was towalds the end of this tirne period? femphasis added]

A.   Correct.

a    Did    you   were you scared by alt that?

A.   Yes.

a    Did you feel that you were in dangel of imlninent bodily injury or.death?


                                   12
 A.       Yes.

 a        And/or death?

 A.       Right.

 a.       Did you feel that your mour was in danger of imminetrt bodily injury or
          death?

A.     Yes.

a      Now, all the occasions that we talked about, the eight to 13 or 14
       times this happened, did the defendant velbally threaten you on
       every single occasion?

A.     No.

a     Are you able to say was it only a few or half or most?

A.    It was a few.

a.    A few. And is that one of the reasons why this went on for so long?

A.    Yes.

a.    And why you didn't tell anyone       -
A.    Correct.

a     -   for a little while?

      Okay. And I think I did ask you, did     -   where were you when he
would rnake these thl'eats to you?

A.    Like, in his car or at lris house.

a     In the defendant's car or in his house?
          A.     Yes.

          a      Do you remember telling rne that he threatened you on half of the
                 occasions?

                MR. STIICKEL: Object to leading and suggestive questions.

                THE COURT: Sustained as to leading.

          a.    (BY MS. DAVENPORT) You've testified that that happened on
                a few of the occasions, more than once?

         A.     More than once.

         a      And you can think of three specifically?

         A.     (Moving head up and down).

         a.     Is that right?

         A.     Right.

(R. Vol. 5 at 163-167).



         At this point, the complainant has testified, at best, that sometimes there was

a   thleat during the sexual assault, but usually thel.e was not. There is no way to assign

that threat or those threats to any discrete count in the indictment. The exact nature

of the threat or threats is vague and which counts, if any, the alleged "threat,

purportedly applied to is impossible to tell. No reasonable juror could have found,

beyond a reasonable doubt, that a particular threat was made as a part of any alleged



                                             t4
 discrete count.

         Appellant was indicted in each discr.ete aggravatecl count pursuant to T.p.C.

 $22.021(a)(2)(Axii), which agg'avates what is otherwise an unaggravated sexual

assault ofa child (i.e., under seventeen) ifthe defendant by acts or words threatens the

victim, or any pel'son, with imminent death or serious bodily injury. uniike other

subsections of the same statute, the specific thleat, whether by acts or by words, must

be a palt of the alleged sexual assault itself. By              contr.ast, see 'I.p.C.

$22.021(a)(2)(Axii), which agglavates an otherwise unaggravated sexual assault,       if
the perpetlator causes serious bodily injury ol'attempts to câuse death, "in the course

of the   sarne oliminal episode." Also, contr.ast T.P.C. Q22.021(a)(Z)(A)(iv), which

aggl'avates an otherwise unagglavated sexual assault,      if the perpetrator uses or
exhibits a deadly weapon "in the course of the same criminal episode.,'

      Further, on cross-examination, the complainant testified as follows:

      fDefense Counsel]: And it's your-your testimony that you participated
      in events that you've described for us out offear that Jayylo was going
      to go public with the photographs of you?

      A.      Correct.

     a       And also, part of your fear wer.e stories that you attr-ibuted or you
             interpreted as threats concerning Jeffl

     A.      Right.



                                          t5
          a      And as you told thc prosecutor., Jeff said that if you tolcl no        ol.re
                 would believe you, that was one thing, right?

          A.    Right

          a     And also, that Jeff told you a story about a girl of-who                was
                babysilting and was raped by the father?

          A.    Coruect.




         a.     So it wasn't, then, a direct thr-eat by Jeff to you was it?

         A.     I guess not.



         a     Concerning threats from Jeff, did you tell us ea¡lier today that the
               threat was not out of his mouth but rather his actions?

         A.    He didn't, like, threaten me and say, oh, you're going to die ii;
               you know, you tell. It wasn't like that. I was just kind of like, you
               know, don't tell, something bad will happen. I,ll get the boys
               taken away from me. Something bad might happen to you. your
               morr might not believe you.

(R.Vol. 5 at224-226).2

         Therefore, none of the alleged threats purportedly rnade by Appellant as

testified to by oomplainant, are threats ol"imrninent" death or ser.ious bodily injury.


   2ln
       its opinion on rehearing, the court below stated, "Complainant lestified that Appellant had
told her'(1) that he knew people in Mexico associated wilh the Mexican mafia and that they
would kill hel and her rnolher without the killings being traced back to him . . ." slip op. below
a1 p.10. This passage is not accurate. 'l'he complainant did not testily 10 that.


                                                t6
 Black's Law Dictionat'y 4'r'Edition defines "imminent danger"",       as   "imrnecliate clanger,

 such as must be instantly rnet, such as cannot be guarcled against by calling for the

 assistance of others or tl-re protection of the law."

          In Blountv. State,542 S.W.2d 164 (Tex.Crim .App.1976),an,,aggr.avated rape"

 case,   "two unarmed men, including appellant, forced their way into the house tr-ailer

 of tlre prosecutrix, who was alone at the time.', Id. af 165.,,[T]he rnen dragged her

 along the floor thlough the bathloorn into the bedroom . . . both men engaged in

 sexual intercourse with hel'and then depart ed." Id. The victim, who was deaf, testified

that one of them told her "that     if   [she] told they would come back and      kill   [her.]".

         The Court held that the evidence was legally insufficient to prove the

aggravating element:

         . . . the only threater.red death was conditional [i.e., if she told] and at
         some indefinite time in the future. 1'his threat [to kill her if she told] was
         insufficient to satisfy the lequirement of the statute that the threat be
         imminent. As stated in the practice commentary to Sec. 21.03:

                "Note that the thleatened harm of Subsection (a)(1) must be
         'imminent;" hence a thr.eat to harm someone at an indetermine tirne in
         the future does not aggravate."

Id. at 166 (emphasis added) (notes ornitted).

         As in the case-at-bar, the Court in Blount noted thal ,.[a] threat can be

communicated by action or conduct as well as words.".Id. at I66 (citations omitted).



                                               t1
 As in lllount, none ol'the alleged wolds ol actions attributed to Appellant by the

 complainant in her testimoÍìy were imrninent thleats to cause death ol selious bodily

 injuly to the conrplainant (Alicia Carpenter), ol l.rer.motl.rer, (Krista Car.penter). As the

 complainant stated on cross-exalnination:

        a.     So it wasn'l, then, a direct thleat by Jeff to you was it?

       A.     I guess not.




       a.     Concerning threats fì'om Jeft did you tell us earlier today that the
              threat was not out of his mouth but rather his actions?


       A.     He didn't, like, threaten me and say, oh, you're going to die if,
              you know, you tell. It wasn't like that. I was just kind of like, you
              know, don't tell, something bad will happen. I'll get the boys
              taken away fì'om me. Something bad rnight happen to you. Your
              mom rnight not believe you.

(R.Vol. 5 at226).

       The purported words or actions at most implied a veiled conditional threat,

which is legally insufficient to meet the definition of imminent death or serious bodily

injury. See. Blount. supra.

      InRamirezv. State,336 S.V/.3d 846 (Tex.App.-Arnarillo 201I,pet. refld), the

couft cited B/ounl with approval in the context of a duress delènse. "'l-he 'I'exas court

of criminal Appeals has determined that      a threat   of death at some indefinite time in
 the futu.e js hsufl-pþ¡! lg_s¿Xiqry ûe recìuirement o                     .,,   kl. at g51-52
 (citing Blount at 166) (emphasis added).

        The Rant i.rez Coul.t went on to explain:

        . . . An imminent threat has two components of irnrnediacy. Anguish v.
        State, 991 S.V/.2d 883, 886 (Tex.App.-IIouston [1,r Dist.] 1999, pet.
        reld). Filst, the person making the thr.eat [by words or- actions] must
        intend ar.rd be prepared to cany out the threat irnrnediately . . .

 Id. at 851.

       None of the words or actions attributed to Appellant by the complainant lneet

the "irnrninence" requirement of the statute undet which Appellant was indicted.

Nothing he purporledly said ol did could reasonably cause someone to believe death

or serious bodily injury to "Alicia carpenter" or "Krista carpenter" was imminent.

See,IJernandezv. State,2013 Tex.App.      LEXlS929l (Tex.App.-V/aco,Iuly25,2013)

(unpublished) (citing, Blount with approval). ln l{ernantlez, the trial court correctly

excluded evidence offered by the defendant in support of his duress defense. The

court held that evidence of gang rnembership and previous cLimes were irrelevant in

establishing the element of the defendant's feal of irnrninent halrn to the defendant or

his farnily. In the case-at-bar, the state relied on testimony that Appellant clairned to

have connections with the Mexican rnalia and Mexican assassins and that he spoke

spanish . (R,vol. 5 at 52 &.YoL7 at 177). Asin Hernandez         and,   Blount,the State's
 evidcnce was legally instrflìcient to establish an "irnminent" tlueât of doath or ser.ious

 bodily injury to the cornplainant or her mother.

        In McDowell v. State,235 S.W.3d 294, 297 (Tex.App.-Texarkana 2007, no

 pet.), the court held that, "[a] threat rnade six r¡onths before the threatened event is

 not an irnminent threat." ln Anguish v. State,991 S.W.2d gg3, gg6,g7 (Tex.App._

 l-louston [1'r Dist.] 1999,pet. refld.), the court held that   a   threat made four days prior

 to a robbery was not imminent. ln Stníth v. State,949 S.W.2d 333,336 (Tex.App.

 Tyler 1996, pet. r'efd), the coult concluded that a threat made four months earlier was

 not imminent.

       A "fea. that death or serious bodily injury would be imminently inflicted',            as

alleged in the indictrnent and as requiled by the applicable statute "requires       a   present

threat; threats of future harm alone are not sufficient." pol ier v. state,,2012Tex.App.

LEXIS 9473 (Tex.App.-Houston [1'1 Dist], Nov. 15, 2012, per.                        dismissed

(unpublished) (citing, Blount and Devine v. State, 786 S.W.2d 268, 270-71

(Tex.Crim.App. 1989).

      Because there was never a threat of "imminent" death or serious bodily injury,

and because none of the purported non-eminent "threats" were connected by the

evidence to   ar.ry   ofthe six discrete aggravated counts, there was legally insulficie¡t

evidence that Appellant cornmitted any of the alleged offenses under the aggravated
cil'cumstances alìegecl in counts I -4 and B-9, in the indictment.

                                   CONCLUSION

      Appellant lespectfully requests that this Coufi glant l.ris Petition for

Discretionary Review and after a full hearing of the merits, reverse and render for

judgment of acquittal on Counts 1-4,8 &.9. In the alternative, Appellant requests that

this matter be leversed and relnanded to the Court of Appeals for a legal sufficiency

analysis rnade under the correct standard of review.



                                       LAW OFFICtsS OF
                                       MICHAEL LOGAN WARE
                                       300 Burnett Street
                                       Suire 160
                                       Fort Worth, Texas 76102
                                       Telephone: (817) 338-4100
                                       Telecopier: (817) 698-0000
                                       W¿¡ re(li)l¡litr                                             CERTIFICATE OF COMPLI,ANCII

       The undersigned certifies this petition cornplies with Texas Rules                          of
 Appellate Procedule 9.4(IX3).

         1. This Petition contains 4,061 words prepared using Wordperfect and
relying on WordPerfect for the word count.


                                                                -/-zzà-ø/     /-a,¡,   rf ¡,,:.u
                                                                                           ,




                                                            MICHAEL LOGAN WARE


                                                   CERTIFICATE OF SERVICE

      I hereby certify that on September. 28,2015, a true copy of this document
has been sel'ved on Debra A. Windsor, Assistant District Attorney, 401 W.
Belknap Street, Þ'ort Worth, Texas 76196 by email to
cÛ. ,A.Ìrpella len lcrts(a)fa rra n tcon ¡r t)¡.com and Lisa McMinn, State prosecuting
Attorney, P.O. Box 13046., Capifol Station, Austin, TX 78701 by email to
lis¿. rn cm   i ¡r n   Éòs rìfi   -   d   exrr   q.                APPENDIX A

Courf of Appeals Opinion dated April 30,2015)




                    23
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                F'OIìT WORTII

                               NO. 02-13-00532-CR


 THOMAS JEFFERSON                                                    APPELLANT
 SMALLWOOD, JR.



THE STATE OF TEXAS                                                         STAÏE




         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1343309R



                                   OPINION



      A jury convicted Appellant Thomas Jefferson Smallwood Jr. of six counts of

aggravated sexual assault of   a child under seventeen years of age and three
counts of sexual assault of a child under seventeen years of age, all charged in a

single indictment, and assessed his punishment at fifty years' confinement on

each aggravated sexual assault count and twenty years' confinement on each

sexual assault count. The trial court sentenced him accordingly, ordering the
  sentences to be served concurrently. Appellant brings five issues on appeal,

  challenging the sufficiency of the evidence to show the aggravating element for

  the síx convictions of aggravated sexual assault of a child (counts one through

 four, eight, and nine) and contending that the state misrepresented the law during

 voir dire and that the trial court abused its discretion by excluding evidence of ihe

 complainant's prior rape accusation against a neighbor and the testimony of two

 other witnesses. Because the evidence ís sufficient to support the jury's verdict

 and because the trial court committed no reversible error, we affirm the trial

 court's judgments.

 Brief Facts

       Appellant and Complaínant's mother (Mother) had been a couple, had

 shared a home with complainant and her brother, and were the parents of twin

 boys, Complainant's younger half-brothers. Appellant and Mother parted ways

 and went through a custody battle over the twins. On July, 4,2012, Complainant,

who was fourteen years old at the time, was at Appellant's home with her twin

brothers. complainant and Mother were not getting along around this             time.

Appellant told complainant that he wanted to put Mother in a hole and hire some

Mexican assassins to hurt   her. ln the same conversation, Appellant suggested
that Complainant have sex with him to make Mother mad, but Complainant

refused his offer.

      Later that same month, Complainant, along with her twin brothers, visited

Appellant's parents in El Paso. During this trip, Complainant received messages
 from someone who identified himself as "Jayylo" thiough Kik, an application on

 her cell phone. Jayylo sent pictures of his penis to   her. She     responded by
 "sen[ding] inappropriate pictures of [her] boobs." She never gave Jayylo her

 home address or her real name. Jayylo continued to send more pictures of

 himself to her. When Complainant threatened to stop sending Jayylo pictures, he

 threatened   to send the photos she had sent him to her school and to        the

 mailboxes    of   Mother and her neighbors. Complainant noticed that the
 background of one of the photos he sent her resembled a portion of Appellant,s

 house. Complainant was then suspicious that Appellant was Jayylo.

        She confronted Appellant, but he denied having a Kik account. About an

 hour later, Appellant called Complainant back and asked her why he had pictures

of her boobs in his mailbox. Complainant started crying and told him what had

happened with Jayylo and that he had threatened     her.   Complainant also told

Appellant's mother why she was crying, and Appellant got mad at Complainant

for telling his mother. complainant turned fifteen years old while she was in El

Paso.

        When Complainant returned home from El Paso, she began receiving text

messages from Jayylo sent directly   to her cell phone number.       Complainant

noticed that the first six digits of Jayyfo's phone number were the same as

Appellant's cell phone number. Jayylo told her that he got her phone number

from one of her friends, which Complainant knew not to be true. Whenever

Complainant asked Jayylo who he really was, he would change his story of how
 Complainant was supposed        to know him and how old he was. Jayylo texted
 Complainant almost every day at different times of the day. But she could never

 get a response when she called him.

       Jayylo continued threatening Complainant and demanded that she send

 him more photos, have sex with Appellant, videotape it, and send the video to

 Jayylo. Complainant refused. Jayylo put one of the photos Complainant had sent

 him on a Facebook page he had created and ihreatened to add all of her friends

 to that page. Appellant told Complainant that Jayylo was also contacting him, but

 she never saw any of the messages that Appellant claimed to have received.

       Appellant and Complainant spoke about the situation and decided to

acquiesce   to   Jayylo's demands. Complainant and Appellant had sexual

intercourse in Appellant's house while Complainant's twin brothers were asleep.

Following Jayylo's demands, Appellant and Complainant continued their sexual

relationship. They had sexual intercourse "eight to eleven times[,] [m]aybe more,',

from August 2012 to November 2012. These sexual encounters would occur at

either Appellant's or Complainant's home.

      Complainant testified that she texted Jayylo that it was getting harder for

her to keep these incidents a secret, and shortly after she sent this text, Appellant

called her and told her that they did not "have to do it anymore." Appellant then

tofd Complainant a story about

      a girl who was babysitting this guy's kids, and he ended up raping
      her. And then she went to court, and then he pretended to be
       somebody that he wasn't and hit her up on Facebook and thal they
       met up thinking it was somebody else, and he killed her.

 This story scared Complainant. At trial, she testified that Appellant knew people

 from Mexico who were in the Mexican Mafia. Although complainant testified that

 Appellant never specifically threatened her, she also testified ihat he made it

 clear that if he could hurt Mother, he could hurt Complainant   too. ln December
 2012, Complainant made an outcry to Mother's friend. Shorily afterward, the

 decision to call the police was made. Appellant pled not guilty to all counts of an

eighteen-count indictment alleging that he had committed sexual assault and

aggravated sexual assault on various dates against Complainant.

       Outside the presence of the jury, in an in-camera hearing, Appellant

presented evidence from Ricky    May. May lived in Complainant's neighborhood
around 2008 to    2009. He testified that when he was         eighteen years old,
Complainant would contact him "through phone [and] text messaging, trying to get

[him] to have sexual intercourse with her" because she was "horny." May refused

Complainant's offer, but he heard that Complainant had iold people in their

neighborhood that he had raped her, which he denied. May was never charged

with or arrested for rape. The State objected to May's testimony on hearsay

grounds.

      THE   COURT:       Response?

      IPROSËCUTOR]: Once agaín, Your Honor, this is an opinion based
                    upon hearsay. There's no proof that she ever
                    said these things. And this is the type of
                    reputation and opínion evidence that is, I believe,
                                proh¡bited under 412 as is relating to sexual
                                conduct and it's not fitting in one of the categories
                                that aflows for past behavior to be admissible.

 The trial court sustained the State's objection, and May was not permitted to

testify in front of the jury.

       Appellant also offered testimony from Jeannie Redmon outside the

presence of the     jury.   Redmon testifíed that she had known Complainant for

"[a]pproximately seven to eight years." Redmon testified that Complainant was

"untruthful" because (1) she took items that belonged to Redmon's daughter; told

Redmon that Redmon's daughter had given her the items when in fact, Redmon's

daughter had not; (2) and instructed Redmon's daughter               to similarly lie;   she

would tell Redmon and her daughter that she was dating people whom she was

not dating, (3) she had said that a boy across the street had raped her; and (4)

she lied about giving out her phone number to boys at a waterpark when Redmon

asked her if she had done           so.   Redmon afso testified that she thought her

daughter and Complainant had gone to pornographic websites on Redmon's

home computer. Appellant offered Redmon's testimony as her opinion on

Complainant's truthfulness. The State objected to Redmon's testimony:

     We'll object under rule 608 and 609, also 404. I thínk if this witness
     knew [Complainant] presently, we would be legally okay with her
     opinion that she's untruthful, but I think four years ago is a little bit too
     remote. And certainly, even if that was allowed, the rules, specifically
     608(b)l,l disallow specific instances of conduct. So we would object
     to any specific instances.

           Additionally, it sounds like almost all of this is hearsay and,
     except for perhaps the opinion as to truthfulness. But the porn use, I
       don't think we can say that this witness knows with her own personal
       knowledge that it was definitely [Complainant]. I think perhaps she's
       basing that off of what her daughter has told her. And the same with
       the false claim of rape, she's admitted on cross she really does not
       know what happened.

 The trial court sustained the State's objections, and Redmon was not permitted to

testify in front of the jury.

       Appellant also presented evidence from Denise Brown outside the

presence of the     jury.       Brown tesiified that Complainant was friends with her

daughter and that she knew Complainant in 2009 and 2010. Brown testified that

Complainant was untruthfuf because Complainant ('l) spread rumors that Brown's

daughter was pregnant and (2) took some fingernail polish belonging to Brown's

daughter without permission. Brown also testified that Complainant was

flirtatious   with boys and opined that             Complainant   was   promiscuous.

Complainant's friendship with Brown's daughter ended when Brown's daughter

began dating a boy whom Complainant had previously dated, and Complainant

began calling Brown's daughter            a "slut." The State objected to    Brown's

testimony:

      The State would objeci as to . . . this witness . . . having no personal
      knowledge of the things that she has referenced as far as her basis
      for determining this-[Complainant's] credibility. She's basing it upon
      hearsay. So we would object under 608.

              Also, as far as going into specific instances of conduct, she
      doesn't-she did not personally observe them or have personal
      knowledge as to them,

              Also, we'd object under 404, 403 as             to her general
     characterization of [Complainant's being] boy crazy, promiscuous.
             [S]he has clearly demonstrated her own bias towards
        fComplainant] where she does not apply the standard to her own
        daughter as she does for [Complainant], even though they're
        engaged in the same conduct.

 The trial court sustained the State's rule 608 objection.

 Sufficiency of the Evidence

       ln his first issue, Appellant argues that the evidence is insufficient      to

 support the jury's determination that, during the alleged aggravated sexual

 assaults, he, "by acts or words placed [Complainant] in fear that death or serious

 bodily injury woufd be imminently inflicted on [her] or [her mother]," as alleged in

counts one through four, eight, and nine.

       ln our due-process review of the sufficiency of the evidence to support a

conviction, we view all the evidence in the light most favorable to the verdict to

determine whether any rational trier      of fact could have found the     essential

elements of the crime beyond a reasonable doubt.l This standard gives full play

to the responsibility of the trier of fact to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to

ultimate facts.2




     lJackson v. Virginia,443 U.S.
                                     307, 319, 99 S. Ct. 2781 , 2789 (1979);
Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014).
      2Jackson,443
                      U.S. at 319, 99 S. Ct. at 2789: Dobbs,434 S.W.3d at 170.
          The trier of fact is the sole judge of the weight and credibility of the

 evidence.3 Thus, when performing an evidentiary sufficiency review, we may not

 re-evaluate the weight and credibility of ihe evidence and substitute our judgment

 for that of the factfinder.a lnstead, we determine whether the             necessary

 inferences are reasonable based upon the cumulative force of the evidence when

viewed in the light most favorable to the verdict,5 We must presume that the

factfinder resolved any conflicting inferences in favor of the verdict and defer to

that resolution.6

          ïhe   standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor.7

          Complainant testified that Appellant had told her (1) that he knew people in

Mexico associated with the Mexican mafia and that they would kill her and her

mother without the killings being traced back to him and (2) a story about a man


     3See Tex.
               Code Crim. Proc. Ann. art. 38.04 (West 1979); Dobbs,434
S.W.3d at 170.
      a/sassi y.
                 Sfafe, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
      sSorre//s     y. Sfafe, 343 S.W.3d 152, 155 (Tex. Crim. App. 201'1); see
Temple v. State,390 S.W.3d 341, 360 (Tex. Crim.App.2013).
      dJackson,443 U.S. at 326,
                                99 S. Ct at 2793; Dobbs,434 S.W.3d at 170.

      Dobbs,434 S.W.3d af 170; Hooper v. State,214 S.W.3d 9, 13 (Tex. Crim.
      7



\pp.2007).
 who raped his babysitter and killed her after she told someone about the rape.

 The outcry witness testified that Complainant had reported the Mexican mafia

 threat   to her and that Complainani had also told her that Appellant had
threatened to slit Complainant's throat and leave her in a ditch somewhere.

      Appellant relies on Blount v. Sfafes and its progeny to argue that the threats

were not imminent because they were conditional.           fhe   Blount courl found

insufficient the attackers' telling the victim that if she told, they would come back

and kill her because the threat was conditional.s As the State points oul, Blount

relied on a former version of the statute that required not only that the threat was

made but that       it   "compelled submission to the rape."'o That language was

removed from the statute when it was later amended, and consequently, as the

State argues, it does not apply to this offense.11

      Further, a child cannot consent to sexual contact or intercourse.l2 There is

no efement of compulsion required to be proved in the aggravated sexual assault


      u542
              S.W.2d'164 (Tex. Crim. App. 1976).
      t/d.
             at 165-66.
      to/d.
              at 165 (quotation marks omitted).
      ltSee Tex. Penal Code Ann. g 22.021 (West Supp, 2014) (providing
elements of aggravated sexual assault); Nichols v. State,692 S.W.2d 178, 180
(Tex. App.-Waco 1985, pet. ref'd) (discussing the 1981 statutory amendment
removing the requirement of compelled submission).
     12ln
             re 8.W.,313 S.W.3d 818,823-24 (Tex. 2010).




                                          10
 or sexual assault of a child,13 Because Complainant was a child and              not

 competent to consent to sexual conduct, the threat of force went only to the

 aggravating element that elevated the offense to a higher grade of felony and

 therefore a higher range of punishment.la

       The unique facts of this case require us to look at the threats within the

 continuum of the offending course of conduct occurring over an extended period

 of time. Complainant said in her outcry and repeated at trial that Appellant-who

 for most of the period of the continuing offenses was a person lurking in the

 background    of her life-made various death threats to keep her participating
 silently in the sexual relationship. She understood these threats to be continuing

threats of imminent harm at any time.15 The record supports that interpretation

under the unique facts of this case. We therefore overrule Appellant's first issue.


       r3See   ld; see a/so Tex. Penal Code Ann. S 22.011(a)(2)        (West 2011),
$ 22.021 (a)(1 )(B), (2).
       lo)ompare Tex. Penal Code Ann. 22.011(f) (West 2011) (providing that
                                          S
sexual assault is a second-degree felony), and id. S 12.33 (providing range of
punishment for second-degree felonies), with ¡d. S 22.021(a)(2)(A)(ii), (e)
(providing that aggravated assault as alleged in this case is a first-degree felony),
and rd. $ 12.32 (providing range of punishment for first-degree felonies).
       tusee, e.g., Curry v. Sfafe, 30 S.W.3d 394,406 (Tex. Crim. App. 2000)
(discussing the continuing nature of an abduction and holding that because a
witness testified that he saw Curry with a gun that night, "the jury could have
believed that Curry had that gun and used it during the course of the abduction to
prevent [the complainant's] liberation" and "the jury was free to dísbelieve [the
complainant'sl testimony thai Curry did not have a gun and that Curry did not
threaten him"),
 Alleged Misstatement of the Law in Voir Dire

       ln his second issue, Appellant argues that the State misstated the         law

 during voir dire and that this misstatement violated his rights under the Sixth and

 Fourteenth Amendments to the United States Constitution and sections ten and

 nineteen of article I of the Texas Constitution. To preserve a complaint for our

 review, a party must have presented to the trial court a timely request, objection,

or motion that states the specific grounds for the desired ruling if they are not

apparent from the context of the request, objection, or motion.l6 Further, the trial

court must have ruled on the request, objection, or motion, either expressly or

implicitly, or the compla¡ning party must have objected to the trial court's refusal

to rule.17 We have carefully examined those portions of the record to which
Appellant directs us concerning what he describes as misrepresentations of the

law to the jury panel during voir dire. At no point did Appellant object or otherwise

call his complaint to the attention of the trial court. Consequently, he did not

preserve this issue for appellate review. We overrule Appellant's second issue.

Excluded Evidence About Complainant

      ln his third, fourth, and fifth issues, Appellant argues that the trial court
reversibly erred by refusing      to allow him to present the testimony of     May,

      16Tex.
               R. App.    P
                          33.1(aXf ); Everitt v. State,4O7 S.W.3d 259,262_.63
(Tex. Crim, App. 20'13); Sanchez y, Sfafe, 418 S.W.3d 302, 306 (Tex. App.-Fort
Worth 2013, pet. ref'd).
      17Tex.
               R.   App P 33.1(aX2); Everitt, 407 S.W.3d at 263.




                                          12
 Redmon, and Brown that Complainant had made           a prior false rape   allegation

 against a neighbor and that she was untruthful. Judge Cochran has explaíned,

              Trials involving sexual assault may raise particular evidentiary
       and constitutional concerns because the credibility of both the
       complainant and defendant is a central, often dispositive, issue.
       Sexual assault cases are frequently "he said, she said" trials in
       which the jury must reach a unanimous verdict based solely upon
       iwo diametrically different versions of an event, unaided by any
        physical, scientific, or other corroborative evidence. Thus, the Rules
       of  Evidence, especially Rule 403, should be used sparingly to
       exclude relevant, otherwise admissible evidence that might bear
       upon the credibility of either the defendant or complainant in such
       "he said, she said" cases. And Ïexas law, as well as the federal
       constitution, requires great latitude when the evidence deals with a
       witness's specific bias, motive, or interest to testify in a particular
       fashion.

              But, as the Supreme Court noted in Davis v. Alaska, there is
      an important distinction between an attack on the general credibility
      of a witness and a more particular attack on credibility that reveals
      "possible biases, prejudices, or ulterior motives of the witness as
      they may relate directly to issues or personalities in the case at
      hand," Thus, under Dayrs, "the exposure of a witness' motivation in
      testifying is a proper and important function of the constitutionally
      protected right of cross-examination." However, as Justice Stewart
      noted in concurrence, the Court neither held nor suggested that the
      Constitution confers a right to impeach the general credibility of a
      witness through otherwise prohibited modes of cross-examination.
      Thus, the Dayrs Court did not hold that a defendant has an absolute
      constitutionaf right to impeach the general credibility of a witness in
      any fashion that he chooses. But the constitution is offended if the
      state evidentiary rule would prohibit him from cross-examining a
      witness concerning possible motives, bias, and prejudice to such an
      extent that he could not present a vital defensive theory.18




      lsHammer     v.   State, 296 S.W.3d 555, 561-63 (Tex. Crim. App. 2009)
(footnotes omitted).
        A witness's credibility may be attacked in three ways: opinion or reputation

 for general iruthfulness or untruthfulness and cross-examination on specific
 instances of conduct that establish bias, sellinterest, or motive for testifying as

 he or she did.re Opinion evidence is not the same as reputation evidence.20 As

 this court has explained,

       Reputation witnesses' testimony must be based on discussion w¡th
       others about the subject, or on hearing others discuss the person's
       reputation, and not just on personal knowledge. Rule 405 requires
       only "substantial familiarity" with the reputation of the accused.2l

        Reputation evidence, then, must necessarily be grounded in hearsay.22

An objection that the testimony of reputation evidence is hearsay and not based

on personal knowledge thus will not lie.23 Opinion testimony is governed by rule

of evidence 701 and must be based on personal observation.2a

       Within this general framework, Judge Cochran, speaking for the
unanimous Hammer court, has explained why Texas, unlike many other states,




       leTex.
                R. Evid. 405, 608.
       2osee
                Tex. R. Evid. 405,701.
       2lFerrell
                   v. State,968 S.W.2d 471,474 (Tex. App.-Fort Worth     1998, pet
ref'd) (citations omitted).
      22See
                id., see a/so Tex. R. Evid. 405.
      23See
                Tex. R. Evid. 405; Ferrelt, g68 S.W.2d at 474.
      2aTex.
                R. Evid. 701.
does not allow a defendant in a sexual assault case to impeach the complainant

with evidence of prior false accusations:

             The theory for admitting prior false accusations of rape in a
      sex-offense prosecution is frequently analogized to Aesop's story of
      "The Boy Who Cried Wolf." A past false accusation makes it more
      likely that the witness lacks credibility and thus should not be
      believed concerning this accusatíon. But in Aesop's fable, there
      really was a wolf, and it killed the sheep. The moral of that story was
      "Nobody believes a liar . . even when he is telling the truth." A
      criminal trial, however, is designed to find the truth about a specific
      incident, not to decide whether someone has lied in the past about
      the presence of wolves or about being raped. Prior false allegations
      of rape do not tend to prove or disprove any of the elements of the
      charged sexual offense.

           Therefore, Texas, unlike some jurisdictions, has not created a
     per se exception to Rule 608(b)'s general prohibition against
     impeachment with specific instances of conduct to admit evidence of
     the complainant's pr¡or false allegations of abuse or molestation.
     The inferential chain of logic that is barred by Rule 608(b) is this:

             The witness lied to his employer (or did some specific act of
             dishonesty)

             That specific conduct proves dishonest character;

             Therefore, the witness is generally dishonest and should not
             be believed in this case.

     Applied to prior false accusations, the barred evidentiary chain is
     this:

             Complainant made a prior false accusation;

             That specific conduct proves dishonest character;

             Therefore, the complainant is generally dishonest and should
             not be believed in this case.

          This is precisely the prohibited propensity chain of logic-
     "Once a thief, always a thief," "Once a liar, always a liar"-that
     underlies both Rules 404(b) and 608(b). A sexual assault


                                       15
 compla¡nant is not a volunteer for an exercise in character
 assassination. Several federal courts have held that exclusion of
 this evidence, offered to attack the victim's general credibility, does
 not violate the Confrontation Clause.

          lf, however, the cross-examiner offers evidence of a prior false
accusation of sexual activity for some purpose other than a
propensity atiack upon the witness's general character for
truthfulness, it may well be admissible under our state evidentiary
 rules.

       For example, in Billodeau y. Sfafe, we held that the trial court
 should have admitted evidence that the child complainant in that
aggravated sexual assault prosecution had made threats to falsely
accuse two neighbors of sexual molestation. We held that such
evidence supported the defensive theory that the complainant's
motive in accusing the defendant of sexual molestation was "rage
and anger" when he was thwarted. Evidence of threats to accuse
others of sexual molestation when he displayed "rage and anger" at
being thwarted is some evidence of a common motive for accusing
the defendant of sexual molestation. The chain of logic is as follows:

      The victim makes false accusations in certain circumstances
and for certain reasons;

          Those circumstances and reasons are present in this case;

          Therefore, the victim made a false accusation in this case.

          One might even call this modus operand¡ ev¡dence admissible
under Rule 404(b). Evidence of other acts or wrongs may be
admissible under Rule 404(b) to prove such matters as motive,
intent, scheme, or any other relevant purpose except conduct in
conformity with bad character. Even "the doctrine of chances" has
been invoked as a possible basis for admitting evidence of a victim's
prior false accusation of rape. Similarly, evidence of a victim's prior
sexual activity may be admissible under Rule 412, lhe Texas Rape
Shield Law, when offered to establish the victim's motive or bias
against the defendant.

       ln sum, several different state evidentiary rules permit the use
of prior false accusations when offered to show the witness's bias or
motive or for some other relevant, noncharacter purpose. The
Confrontation Clause mandate of Davrs v. Alaska is not inconsistent


                                     16
       with Texas evidence law. Thus, compliance with a rule of evidence
       will, in most instances, avoid a constitutional question concerning ihe
       admissibility of such evidence.25

 We now examine the case at bar.

       Prior Rape

       Appeflant argues that the trial courl abused its discretion by excluding

 May's testimony that he had heard a rumor that Complainant was telling people

that he had sexually assaulted her and Redmon's testimony pertaining to the

alleged incident. Appellant offered May's testimony under rule of evidence

 404(b).26 While Appellant now argues that the trial court's ruling abridged certain

of his constitutional rights, at trial he spoke only of credibility and Rule 404(b).

Appellant's complaints at trial do not conform to his constitutional complaints on

appeal; we therefore do not address his constitutional complaints.2T

      Additionally, May's testimony dealt with rumors on the street; it did not

constitute testimony of Complainant's reputation for truthfulness, nor were his

claims that he had heard that she was spreading rumors                 in any    way

substantiated to provide a basis for an opinion that she was not worthy of belief

under oath. And to the e)dent that his testimony was intended to be evidence of



      'uHammer,296 S.W.3d at 564-66 (footnotes omitted).
      26lex. R. Evid. 404(b).

      27see
             Tex. R. App. P. 33.1(a)(1); Lovill v. Sfafe, 319 S.W.3d 687, 691-92
(Tex. Crim. App. 2009).
 prior false accusations of sexual assault, such test¡mony is not admissible for the

 purpose of showing her character conformity or propensity to lie,28

         Although Appellant also argues that the evidence was admissible to show

 motive and modus operandi, May candidly admiited that Complainant never

accused him to his face of raping    her. His belief that she had accused him was
based on rumors that he had heard. The record does not establish confirmation

of May's belief that she falsely accused him of rape. Nor do the rumors he heard

suggest a motive for falsely accusing Appellant or a modus operandi. May said

that Complainant would ask him to have sex with her, and he refused. But we

cannot discern how the rumors he heard thai she was accusing him of rape were

ever verified. The record before this court therefore does not establish the

admissibilíty of this evidence of purported false accusations of rape under rule

404(b).

         At trial, Appellant explained in seeking admission of the false accusation

testimony, "the false claim    of rape is going to credibility." We hold that the
rumors of false rape accusations were not admissible, and based on the record

before us, that the trial court did not abuse its discretion in denying Appellant's

request to present this evidence before the    jury. We overrule Appellant's   third

issue.




         28See
                 Hammer, 296 S.W.3d at 564.



                                         1B
 Redmon's and Brown's Opinion Testimony

       ln his fourth and fifth issues, Appellant complains of the exclusion of the

 testimony of Redmon and Brown concerning their opinions of Complainant's

 credibility. As we understand the record, Appellant appears to have offered

 these opinions by having the women explain specific acts that they suspected

 had occurred and speculate on others. He did not offer their testimony on any

constitutional basis, We therefore do noi address the constitutional arguments

he raises on appeal.2e

       Redmon's testimony was based on her belief that Complainant had lied

and had told Redmon's daughter to lie about having given Complainant things

that Complainant had stolen from Redmon's daughter. Redmon also believed

that Complainant had lied to her and to her daughter about dating, smoking

marijuana, and being raped. Appellant explained to the trial court that he was

offering Redmon's testimony as "possible opinion testimony on truthfulness."

      Brown believed that Complainant had spread untruthful rumors about her

daughter and that she had stolen her daughter's nail polish. We are not clear on

the legal basis for which Appellant offered this evidence, other than as an opinion

of Complainant's truthfulness. Judge Keasler has explained for the Texas Court

of Criminal Appeals,



      2esee
              Tex. R. App P. 33.1(a)(1); Lovítt,319 S.W.3d at691-92
 [A] less common notion of error preservation comes into play in this
 case, although certainly not a novel one. Professors Goode,
 Wellborn and Sharlot refer to it as "party responsibílity.      "
                                                               They
 explain it this way:

             To the question, which pady has the responsibility
       regarding any particular matter, it is infallibly accurate to
       answer with another question: which pafty                  is
       complaining now on appeal? This is because in a real
       sense both parties are always responsible for the
       application of any evidence rule to any evidence.
       Whichever party complains on appeal about the trial
       judge's action must, at the earliest opportunity, have
       done everything necessary to bring to the judge's
       attention the evidence rule in question and its precise
       and proper application to the evidence in question.

The basis for party responsibility is, among other things, Appellate
Rule 33.'1 . lt provides that as a prerequisite to presenting a
complaint for appellate review, the record must show that the party
"stated the grounds for the ruling that (he) sought from the trial court
with sufficient specificity to make the trial couÍ aware of the
complaint." So it is not enough to tell the judge that evidence is
admissible. The proponent, if he is the losing party on appeal, must
have told the judge why the evidence was admissible,

        We recently discussed this notion in Ma¡finez y. Sfafe. There,
 the defendant moved to suppress oral statements due to the State's
 failure to comply with Art. 20.17. -lhe State argued for the first time
 on appeal that Art. 20.17 did not apply. We concluded that the State
 forfeited this argument by failing to bring it to the trial judge's
 attention. We explained that "both Texas Rule of Appellate
 Procedure 33.1 and Texas Rule of Evidence 103 are 'judge-
 protecting' rules of error preservation. The basic principle of both
 rules is that of 'party responsibility."' We recognized that "the party
complaining on appeal (whether it be the State or the defendant)
about a trial court's admission, exclusion, or suppression of evidence
must, at the earlíest opportunity, have done everything necessary to
bring to the judge's attention the evidence rule or statute in question
and its precise and proper application to the evidence in question."
The issue, we said, "is not whether the appealing party is the State
or the defendant or whether the trial court's ruling is legally 'correct'
in every sense, but whether the complaining party on appeal brought


                                   20
 to the trial court's aitention the very complaint that party is     now
 making on appeal."

       Similarly, in Willover y. Sfafe, the defendant sought to admit
 two videotaped interviews of the victim. At trial,

       it (was) clear that, although (the defendant) did not
       aciually recite the specific rule of evidence he was
       relying upon, (he) sought to admit the videotapes for
       impeachment purposes. (He) did not argue, nor was
       there any discussion at trial, that the tapes were not
       hearsay or that the videotapes were admissible under
       any exception to the hearsay rule other than Article
       38.071 or for impeachment purposes.

       On appeal, the defendant argued for the first time that the
videotapes were not hearsay. We relied on the notion of "party
responsibility" to reject this argument because "(i)n order to have
evidence admitted under a hearsay exception, the proponent of the
evidence must specify which exception he is relying upon." lt was
up to the defendant, we said, and ''not the trial court, to specify
which exception to the hearsay rule he was relying upon or to
specify how the evidence was not hearsay."

       ln some cases, we have applied the "party responsibility"
theory without using those precise words. ln Clark v. Sfafe, the
State presented the testimony of Dr. James Grigson that the
defendant would be a future danger. The defendant sought at trial
to introduce a letter and accompany¡ng report which listed eleven
individuals convicted of capital murder whose sentences had later
been commuted or reduced. ln several of those cases, Dr. Grigson
had predicted that the individual would be a future danger. The trial
court refused to admit the evidence.

      On appeal, the defendant argued that the excluded evidence
was admissible to impeach Dr. Grigson and show that his prior
future dangerousness predictions had turned out to be incorrect.
But the defendant had not articulated this basis for admission at trial.
At trial, he had argued the evidence was admissible to impeach
statements that Dr. Gr¡gson had made in Lubbock County. The
State had objected that the impeachment went to a collateral matter,
and the trial judge had agreed.
       We rejected the defendant's argument on appeal because he
 "did not clearly articulate" that he wanted to admit the evidence to
 demonstrate Grigson's past mistakes in predicting future
 dangerousness. We said that the trial judge "never had the
 opportunity to rule upon (the defendant's) appellate rationale." Since
 the defendant "did not sufficiently clearly expressly offer the
 evidence for the purpose which he now claims on appeal,'' that
 argument could not be raised on appeal.

       Finally, in Jones v. Sfafe, the defendant sought at trial to admit
 the grand jury testimony of a witness who asserted her Fifth
 Amendment privilege against self-incrimination and refused to
 testify. The State objected, claiming hearsay. We concluded that
 the defendant failed to preserve error because he never specified
 which portions of the witness's testimony he wanted to admit into
 evidence. We said:

             The trial court need never sort through challenged
      evidence in order to segregate the admissible from the
      excludable, nor is the trial court required to admit only
      the former part or exclude only the latter part. lf
      evidence is offered and challenged which contains
      some of each, the trial court may safely admit it all or
      exclude it all, and the losing party, no matter who he is,
      will be made to suffer on appeal the consequences of
      his insufficiently specific offer or objection. ln this case,
      because the trial court chose to exclude the evidence,
      appellant is the party adversely affected by his own
      default. Because appellant failed to specify which
      portion of the transcript he intended to introduce into
      evidence, the court was presented with a proffer
      containing both admissible and inadmissible evidence.
      When evidence which       is partially admissible and
      partially inadmissible is excluded, a party may not
      complain upon appeal unless the admissible evidence
      was specifically offered.

                              Application

        ln this case, Reyna argued to the trial judge that the evidence
should be admitted for "credibilíty." He said that he was "not offering
it to prove the truth of the matter asserted" and "not offering it to go
into her sexuality." lnstead, he argued, "l'm offering to             it

                                  22
 demonstrate that as to prior sexual activities, that she made
 allegations that there were prior sexual allegaiions, and recanted."

        Reyna did not cite to any rules of evidence, cases, or
 constitutional provisions. Reyna's references to "the truth of the
 matter asserted" reflect that he was arg uing that the evidence was
 not hearsay under Evidence Rule 801(d). His claim that he was not
 offering it "to go into her sexuality" reffects his argument that the
 evidence should not be excluded under Evidence Rule 412(b).
 These arguments are both based on the Rules of Evidence.
 Reyna's reference to "credibility" could be a reference to either the
 Rules of Evidence or the Confrontafion Clause.

       Reyna told the trial judge that the purpose of admitting the
 evidence was to attack the victim's credibility, but he did not provide
the basis for admitting the evidence. He could have been relying on
the Rules of Evidence or the Confrontation Clause. lt was up to the
judge to discern some basis for admitting the evidence.

       We have said that "(t)he purpose of requiring (an) objection is
to give to the trial court or the opposing party the opportunity to
correct the error or remove the basis for the objection." When a
defendant's objection encompasses complaints under both the
Texas Rules of Evidence and the Confrontation Clause, the
objection is not sufficiently specific to preserve error. An objection
on hearsay does not preserve error on Confrontation Clause
grounds.

       Although this case involves a proffer of evidence rather than
 an objection, the same rationale applies. Reyna did not argue that
the Confrontation Clause demanded admission of the evidence.
 Reyna's arguments for admitting the evidence could refer to either
the Rules of Evidence or the Confrontation Clause. His arguments
about hearsay did not put the trial judge on notice that he was
making a Confrontation Clause argument. Because Reyna "did not
clearly articulate" that the Confrontation Clause demanded
admission of the evídence, the trial judge "never had the opportunity
to rule upon" this rationale. As the losing party, Reyna must "suffer
on appeal the consequences of his insufficiently specific offer."
Reyna did not do "everything necessary to bring to the judge's
         attent¡on ihe evidence rule or statute in questior and its precise and
         proper application to the evidence in question.

         ln the case now before this court, Appellant offered the evidence on the

  vague basis of "possible" opinion testimony. He did not sustain his burden of

  explaining to the trial court on the record, and by extension to us, why Redmon,s

 and Brown's testimony was admissible-whether under an evidentiary rule or

 statute, as an exception to an evidentiary rule or statute, or under a constitutional

 provision. We therefore overrule Appellant's fourth and fifth issues.

 Gonclusion

        Having overruled Appellant's five issues on appeal, we affirm the trial

 court's judgments.




                                                    /s/ Lee Ann Dauphinot
                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ,

GARDNER, J., and WALKER, J., concur without opinion.

PUBLISH

DELIVERED: April 30, 2015




      3ÙReyna    y. Sfafe, 168 S.W.3d 123, 176-79 (Tex. Crim. App.             2005)
(citations omitted).




                                        24
              APPENDIX B

Court of Appeals Order denying Appellee's
       Motion for Rehearing dated
             Augusf 6,2015
                             COURT OF APPEALS
                              SECOND DISTIIICT O}' TIIXAS
                                     FOIìT WOIITH

                                   NO. 02-13-00532-CR

 Thomas Jefferson Smallwood,       Jr.       g    From the 396th District Court

                                             $    ofTarrant County (1343309R)

v.                                           g   August 6,2015

                                             g    Opinion by Justice Dauphinol

The State of Texas                           S   (p)

                          JUDGMENT ON REHEARING

       After considering the Appellant's motion for rehearing, we deny the motion.

We withdraw our April 30, 2015 opinion and judgment and substitute the
following.

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court's judgments. lt is ordered that the judgments

of the trial court are affirmed.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Lee Ann Dauphinot
                                            Justice Lee Ann oauphinot
                                                                        '_-
                APPENDIX C

Court of Appeals Opinion dated August 6,,2015)




                     25
                          COURT OF APPBALS
                           SDCOND DISTRICT OF TEXAS
                                   FOIIT WOIITII

                               NO. 02-13-00532-CR


 THOMAS JEFFERSON                                                    APPELLANT
 SMALLWOOD, JR.



 THE STATE OF TEXAS                                                        STATE




             FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                         TRIAL COURT NO. 1343309R



       OPINION ON APPELLANT'S MOTION FOR REHEARING



       After considering Appellant's motion for rehearing, we deny the motion, bul

we withdraw our opinion and judgment of April 30, 2015, and substitute the

following.

      A jury convicted Appellant Thomas Jefferson Smallwood Jr, of six counts of

aggravated sexual assault of a child under seventeen years of age and three

counts of sexual assault of a child under seventeen years of age, all charged in a
 single indictment, and assessed his punishment at fifty years' confinement on

 each aggravated sexual assault count and twenty years' confinement on each

 sexual assault count. The trial court sentenced hìm accordingly, ordering the

 sentences to be served concurrently. Appellant brings five issues on appeal,

 challenging the sufficiency of the evidence to show the aggravating element for

 the six convictions of aggravated sexual assault of a child (counts one through

 four, eight, and nine) and contending that the State misrepresented the law during

 voir dire and that the trial court abused its discretion by excluding evidence of the

 complainant's prior rape accusation against a neighbor and the testimony of two

other witnesses. Because the evidence is sufficient to support the jury's verdict

and because the trial court committed no reversible error, we affirm the trial

court's judgments.

Brief Facts

      Appellant and Complainant's mother (Mother) had been a couple, had

shared a home with Complainant and her brother, and were the parents of twin

boys, Complainant's younger half-brothers. Appellant and Mother parted ways

and went through a custody battle over the twins. On July, 4,2012, Complainant,

who was fourteen years old at the time, was at Appellant's home with her twin

brothers. Complainant and Mother were not getting along around this             time.

Appellant tofd Complainant that he wanted to put Mother in a hole and hire some

Mexican assassins to hu¡f   her. ln the same conversation, Appellant suggested
 that Complainant have sex with him to make Mother mad, but Complainant

 refused his offer.

         Later that same month, Complainant, along with her twin brothers, visited

 Appellant's parents in El Paso. During this trip, Complainant received messages

 from someone who identified himself as "Jayylo" through Kik, an application on

 her cell phone. Jayylo sent pictures of his penis to    her. She responded    by

 "sen[ding] inappropriate pictures of [her] boobs." She never gave Jayylo her

 home address or her real name. Jayylo continued to send more pictures of

 himself to her. When Complainant threatened io stop sending Jayylo pictures, he

threatened    to send the photos she had sent him to her school and to        the

mailboxes     of   Mother and her neighbors. Complainant noticed that the
background of one of the photos he sent her resembled a portion of Appellant's

house. Complainant was then suspicious that Appellant was Jayylo.

        She confronted Appellant, but he denied having a Kik account. About an

hour later, Appellant called Complainant back and asked her why he had pictures

of her boobs in his mailbox. Complainant started crying and told him what had

happened with Jayylo and that he had threatened      her. Complainant also told
Appellant's mother why she was crying, and Appellant got mad at Complainant

for telling his mother. Complainant turned fifteen years old while she was in El

Paso,

        When Complainant returned home from El Paso, she began receiving text

messages from Jayylo sent directly    to her cell phone number.     Complaínant
 noticed that the first six digits of Jayylo's phone number were the same as

 Appellant's cell phone number. Jayylo told her that he got her phone number

 from one of her friends, which Complainant knew not to be true. Whenever

 Complainant asked Jayylo who he really was, he would change his story of how

 Complainant was supposed to know him and how old he            was. Jayylo        texted

 Complainant almost every day at different times of the day. But she could never

 get a response when she called him.

       Jayyfo continued threatening Complainant and demanded that she send

 him more photos, have sex with Appellant, videotape it, and send the video to

Jayylo. Complainant refused. Jayylo put one of the photos Complainant had sent

him on a Facebook page he had created and threatened to add all of her friends

to that page. Appellant told Complainant that Jayylo was also contacting him, but

she never saw any of the messages that Appellant claimed to have received.

       Appellant and Complainant spoke about the situation and decided to

acquiesce   to   Jayylo's demands. Complainant and Appellant had sexual

intercourse in Appellant's house while Complainant's twin brothers were asleep.

Following Jayylo's demands, Appellant and Complainant continued their sexual

relatíonship. They had sexual intercourse "eight to eleven times[,] [m]aybe more,"

from August 2012 to November 2012. These sexual encounters would occur at

either Appellant's or Complainant's home.

      Complainant testified that she texted Jayylo that it was getting harder for

her to keep these incidents a secret, and shortly after she sent this   tef,   Appellant
 called her and told her ihat they did not "have to do it anymore." Appellant then

 told Complainant a story about

       a girl who was babysitting this guy's kids, and he ended up raping
       her. And then she went to court, and then he pretended to be
       somebody that he wasn't and hit her up on Facebook and that they
       met up thinkíng it was somebody else, and he killed her.

 This story scared Complainant. At trial, she testified that Appellant knew people

 from Mexico who were in the Mexican Mafia. Although complainant testified that

 Appellant never specifically threatened her, she also testified that he made it

 clear that if he could hurt Mother, he could hurt Complainant   too. ln December
 2012, Complaínant made an outcry to Mother's friend. Shortly afterward, the

decision to call the police was made. Appellant pled not guilty to all counts of an

eighteen-count indictment alleging that he had committed sexual assault and

aggravated sexual assault on various dates against Complainant.

      Outside the presence of the jury, in an in-camera hearing, Appellant

presented evidence from Ricky     May. May lived in Complainant's neighborhood
around 2008 to    2009. He testified that when he was        eighteen years old,

Complainant would contact him "through phone [and] text messaging, trying to get

[him] to have sexual intercourse with her" because she was "horny." May refused

Complainant's offer, but he heard that Complainant had told people in their

neighborhood that he had raped her, which he denied. May was never charged

with or arrested for rape. The State objected to May's testimony on hearsay

grounds.
       THE    COURT:            Response?

       IPROSECUTOR]: Once again, Your Honor, this is an opinion based
                     upon hearsay. There's no proof that she ever
                     said these things. And this is the type of
                     reputation and opinion evidence that is, I believe,
                     prohibited under 412 as is relating to sexual
                     conduct and it's not fitting in one of the categories
                     that allows for past behavior to be admissible.

 The trial court sustained the State's objection, and May was not permitted to

testify in front of the jury.

       Appellant also offered testimony from Jeannie Redmon outside the

presence of the     jury.   Redmon testified that she had known Complainant for

"[a]pproximately seven to eight years." Redmon testified that Complainant was

"untruthful" because (1) she took items that belonged to Redmon's daughter, told

Redmon that Redmon's daughter had given her the items when in fact, Redmon's

daughter had not, and instructed Redmon's daughter             to similarly lie; (2)   she

would tell Redmon and her daughter that she was dating people whom she was

not dating; (3) she had said that a boy across the street had raped her; and

(4) she lied about giving out her phone number           to boys at a waterpark when
Redmon asked her if she had done            so. Redmon also testified that she thought
her daughter and Complainant had gone to pornographic websites on Redmon's

home computer. Appellant offered Redmon's testimony as her opinion on

Complainant's truthfulness. The State objected to Redmon's testimony:

      We'll object under rule 608 and 609, also 404. I think if this witness
      knew [Complainant] presently, we would be legally okay wiih her
      opinion that she's untruthful, but I think four years ago is a little bít too
        remote. And certainly, even if that was allowed, the rules, specifically
        608(b)l,l disallow specific instances of conduct. So we would object
        to any specific instances.

              Additionally, it sounds like almost all of this is hearsay and,
       except for perhaps the opinion as to truthfulness. But the porn use, I
       don't think we can say that this witness knows with her own personal
       knowledge that it was definitely [Complainant]. lthink perhaps she's
       basing that off of what her daughier has told her. And the same with
       the false claim of rape, she's admitted on cross she really does noi
       know what happened.

 The trial court sustained the State's objections, and Redmon was not permitted to

testify in front of the jury.

       Appellant also presented evidence from Denise Brown outside the

presence of the     jury.       Brown testified that Complainant was friends with her

daughter and that she knew Complainant in 2009 and 2010. Brown testified that

Complainant was untruthful because Complainant (1) spread rumors that Brown's

daughter was pregnant and (2) took some fingernail polish belonging to Brown,s

daughter without permission             Brown also testified that Complainant was

flirtatious   with boys and opined that             Complainant   was   promiscuous.

Complainant's friendship with Brown's daughter ended when Brown's daughter

began dating a boy whom Complainant had previously dated, and Complainant

began calling Brown's daughter            a "slut." The State objected to Brown's
testimony:

      The State would object as to. . . this witness. . . having no personal
      knowledge of the things that she has referenced as far as her basis
      for determining this-[Complainant's] credibility. She's basing it upon
      hearsay. So we would object under 608.
            Also, as far as going into specific instances of conduct, she
       doesn't-she did not personally observe them or have personal
       knowledge as io them.

            Also, we'd object under 404, 403 as to her general
       characterization of [Complainant's being] boy crazy,
       promiscuous. . . . [S]he has clearly demonstrated her own bias
       towards [Complainant] where she does not apply the standard to her
       own daughter as she does for [Complainant], even though they're
       engaged in the same conduct.

 The trial court sustained the State's rule 608 objection.

 Sufficiency of the Evidence

       ln his first issue, Appellant argues thai the evidence is      insufficient to

support the jury's determination that, during the alleged aggravated sexual

assaults, he, "by acts or words placed [Complainant] in fear that death or serious

bodily injury would be imminently inflicted on [her] or [her mother]," as alleged in

counts one through four, eight, and nine.

       ln our due-process review of the sufficiency of the evidence to support a

conviction, we view all the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.r This standard gives full play

to the responsibility of the trier of fact to resolve conflicts in the testimony, to




     lJackson v. Virginia,443 U.S. 307,
                                           319, 99 S. Ct. 2781 , 2789 (1979);
Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014).
 weigh the ev¡dence, and to draw reasonable inferences from basic facts to

 ultimate facts.2

        The trier of fact is the sole judge of the weight and credibility of the

 evidence.3 Thus, when performing an evidentiary sufficiency review, we may not

 re-evaluate the weight and credibility of the evidence and substitute our judgment

 for that of the factfinder.a lnstead, we determine whether the          necessary

 inferences are reasonable based upon the cumulative force of ihe evidence when

 viewed in the light most favorable to the verdict.s We must presume that the

 factfinder resolved any conflicting inferences in favor of the verdict and defer to

 that resolution.6

       The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor.T



       2Jackson,443 U.S.
                         at 319, 99 S. Ct. at 2789; Dobbs,434 S.W.3d at 170.
     3See Tex.
               Code Crim. Proc. Ann.        art.38.04 (West 1979); Dobbs,434
S.W,3d at 170.
       a/sassi y.
                  Sfafe, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010),
       sSorre//s     y. Sfafe, 343 S.W.3d 152, 155 (Tex. Crim. App. 2011); see
Temple v. State,390 S.W.3d 341, 360 (Tex. Crim. App. 2013).
      6Jackson,443 U.S.
                        at 326, 99 S. Ct. at 2793, Dobbs,434 S.W.3d at 170.

      'Dobbs,434 S.W.3d at 170; Hooper v. State,214 S.W.3d 9, 13 (Tex. Crim.
App. 2007).
          Complainant testified that Appellant had told her (1) that he knew people in

 Mexico associated with the Mexican mafia and that they would kill her and her

 mother without the killings being traced back to him and (2) a story about a man

 who raped his babysitter and killed her after she told someone about the rape.

 The outcry witness testified that Complainant had reported the Mexican mafia

 threat   to her and thai     Complainant had also told her that Appellant had

 threatened to slit Complainant's throat and leave her in a ditch somewhere.

       Appellant relies on Blount v. Sfafes and its progeny to argue that the threats

were not imminent because they were conditional.            îhe   Blount court found

insufficient the attackers' telling the victim that if she told, they would come back

and kill her because the threat was conditional.e As the State points out, Blount

relied on a former version of the statute that required not only that the threat was

made but that ít "compelled submission to the rape."1o That language was

removed from the statute when it was later amended, and consequently, as the

State argues, it does not apply to this offense.   11




      8542
S.W.2d 164 (Tex. Crim. App. 1976).
      e/d.
             at i65--66.
      10!d.
              at 165 (quotation marks omitted).
      l1see Tex. Penal Code Ann. g 22.021 (West
                                                        Supp. 2014) (providing
elements of aggravated sexual assault); Nichols v. State,692 S.W.2d 178, 180
(Tex. App         1985, pet. ref'd) (discussing the 1 981 statutory amendment
          -Waco
removing the requirement of compelled submission).




                                          10
        Further, a child cannot consent to sexual contact or intercourse.l2 There is

 no element of compulsion required to be proved in the aggravated sexual assault

 or sexual assault of a child.l3 Because Complainant was a child and                not

 competent to consent to sexual conduct, the threat went only to the aggravating

 element that elevated the offense to    a higher grade of felony and therefore        a

 higher range of punishment.la

       The unique facts of this case require us to look at the threats as continuing

 during the commission       of the assaults over an extended period of           time.

 Complainant sa¡d in her outcry and repeated at trial that Appellant-who for most

of the period of the offenses was a person lurking in the background of her       life-
made various death threats       to keep her   participating silently   in the   sexual

relationship. She understood these threats to be continuing threats of imminent

harm at any time. 15 The record supports that interpretation under the unique

facts of this case. We therefore overrule Appellant's first issue.


      12ln
             re 8.W.,3'13 S.W.3d 818,823-24 (Tex. 20 10).
      l3See ld.; see a/so Tex. Penal
                                     Code Ann. S 22.011(a)(2) (West 2011),
$ 22.021(a)(1)(B), (2)
      laCompare Tex. Penal
                            Code Ann. S 22.011(f) (West 201 1) (providing that
sexual assault is a second-degree felony), and id. $ 12.33 (providing range of
punishment     for   second-degree felonies), with   id. g   22.021(al(Z)(A)(ii), (e)
(providing that aggravated assault as alleged in this case is a firsldegree felony),
and rd. $ 12.32 (providing range of punishment for first-degree felonies).
      tusee, e.g., Curry v. Sfafe, 30 S.W.3d
394, 406 (Tex. Crim. App. 2000)
(discussing the continuing nature of an abduction and holding that because a
 Alfeged Misstatement of the Law in Voir Dire

       ln his second issue, Appellant argues that the State misstated the         law

 during voir dire and that this misstatement violated his rights under the Sixth and

 Fourteenth Amendments to the United States Constitution and sections ten and

 nineteen of article I of the Texas Constitution. To preserve a compfaint for our

 review, a party must have presented to the trial court a timely request, objection,

or motion that states the specific grounds for the desired ruling if they are not

apparent from the context of the request, objection, or motion. 16 Further, the trial

court must have ruled on the request, objection, or motion, either expressly or

implicitly, or the complaining party must have objected to the trial court's refusal

to rule.17 We have carefully examined those portions of the record to which
Appellant directs us concerning what he describes as misrepresentations of the

law to the jury panel during voir dire. At no point did Appellant object or otherwise

call his complaint to the attention of the trial court. Consequently, he did not

preserve this issue for appellate review. We overrule Appellant's second issue.


witness testified that he saw Curry with a gun that night, "the jury could have
believed that Curry had that gun and used it during the course of the abduction to
prevent [the complainant's] liberation" and "the jury was free to disbelieve [the
complainant'sl testimony that Curry did not have a gun and that Curry did not
threaten him").
      r6Tex.
            R. App. P 33.1(a)(1); Everitt v. State,407 S.W.3d 25g,262-63
(Tex, Crim.4pp.2013); Sanchez y. Sfafe,41B S.W.3d 302,306 (Tex, App.-Fort
Wodh 2013, pet. ref'd).
      17Tex.
               R. App. p. 33.1(a)(2); Everitt, 407 S.W.3d at 263.
Excluded Evidence About Complainant

      ln his third, fourth, and fifth issues, Appellani argues that the trial court
reversibly erred   by refusing to allow him to present the testimony of        May,

Redmon, and Brown that Complainant had made          a prior false rape   allegation

against a neighbor and that she was untruthful. Judge Cochran has explained,

            Trials involving sexual assault may raise particufar evidentiary
      and constitutional concerns because the credibility of both the
      complainant and defendant is a central, often dispositive, issue.
      Sexual assault cases are frequently "he said, she said" trials in
     which the jury must reach a unanimous verdict based solely upon
     two diametrically different versions of an event, unaided by any
      physical, scientific, or other corroborative evidence. Thus, the Rules
     of Evidence, especially Rule 403, should be used sparingly to
     exclude relevant, otherwise admissible evidence that might bear
     upon the credibilíty of either the defendant or complainant in such
     "he said, she said" cases. And Texas law, as well as the federaf
     constitution, requires great latitude when the evidence deals with a
     witness's specific bias, motive, or interest to testify in a pariicular
     fashion.

             But, as the Supreme Court noted in Davis v. Alaska, there is
     an important distinction between an attack on the general credibility
     of a witness and a more particular attack on credibility that reveals
     "possible biases, prejudices, or ulterior motives of the witness as
     they may relate directly to issues or personalities in ihe case at
     hand." Thus, under Dayis, "the exposure of a witness' motivation in
     testifying is a proper and important function of the constitutionally
     protecied right of cross-examination.  "However, as Justice Stewarl
     noted in concurrence, the Court neither held nor suggested that the
     Constitution confers a right to impeach the general credibility of a
     witness through otherwise prohibited modes of cross-examination.
     ïhus, the Davrs Court did not hold that a defendant has an absolute
     constitutional right to impeach the general credibility of a witness in
     any fashion that he chooses. But the constitution is offended if the
     state evidentiary rule would prohibit him from cross-examining a




                                       13
       witness concerning possible motives, bias, and prejudice to such an
       extent that he could not preseni a vital defensive theory.î8

       A witness's credibility may be attacked in three ways: opinion or reputation

for general truthfulness or untruthfulness and cross-examination on         specifrc

instances of conduct that establish bias, self-interest, or mot¡ve for testifying as

he or she did.1s Opinion evidence is not the same as reputation evidence.20 As

this couri has explained,

      Reputation witnesses' testimony must be based on discussion with
      others about the subject, or on hearing others discuss the person's
      reputation, and not just on personal knowledge. Rule 405 requires
      only "substantial familiarity" with the reputation of the accused.2l

      Reputation evidence, then, must necessarily be grounded in hearsay.22

An objection that the test¡mony of reputation evidence is hearsay and not based

on personal knowledge thus will not lie.23 Opinion testimony is governed by rule

of evidence 701 and must be based on personal observation.2a


      tuHammer       v.   State, 296 S.W.3d 555, 56'1-63 (Tex. Crim. App. 2009)
(footnotes omitted).
      leTex. R. Evid.
                      405, 608.
      2oSee
               Tex. R. Evid. 405,701   .


        2lFerrell v. Sfafe,
                            968 S.W.2d 471, 474 (Tex. App.-Fort Worth 1998, pet.
ref'd) (citations omitted).
      22See
               id.; see a/so Tex. R. Evid. 405.
      23See
               Tex. R. Evid. 405: Ferrett, 968 S.W.2d al   47 4.

      2aTex.
               R. Evid. 701.
      Within this general framework, Judge Cochran, speaking               for   the

unan¡mous Hammer court, has explained why Texas, unlike many other states,

does not allow a defendant in a sexual assault case to impeach the complainant

wiih evidence of prior false accusations:

             ïhe theory for admitting prior false accusations of rape in a
       sex-offense prosecution is frequently anafogized to Aesop's story of
      "The Boy Who Cried Wolf." A past false accusation makes it more
      likely that the witness lacks credibility and thus should not be
      believed concerning this accusation. But in Aesop's fable, there
      really was a wolf, and it killed the sheep. The moral of that story was
      "Nobody believes a liar . . even when he is telling the truth." A
      criminal trial, however, is designed to find the truth about a specific
      incident, not to decide whether someone has lied in the past about
      the presence of wolves or about being raped. Prior false allegations
      of rape do not tend to prove or disprove any of the elements of the
      charged sexual offense.

           Therefore, Texas, unlike some jurisd¡ctions, has not created a
      per se exception    to Rule 608(b)'s general prohibition against
     impeachment with specific instances of conduct to admit evidence of
     the complainant's prior false allegations of abuse or molestation.
     ïhe inferential chain of logic that is barred by Rule 608(b) is this:
             The witness lied to his employer (or did some specific act of
             dishonesty)

             That specific conduct proves dishonest character;

             Therefore, the witness is generally dishonest and should not
             be believed in this case.

     Applied to prior false accusations, the barred evidentiary chain is
     this:

             Complainant made a prior false accusation;

             ïhat specific conduct proves dishonest character;
             Therefore, the complainant is generally dishonest and should
             not be believed in this case-


                                        15
      This is precisely the prohibited propensity chain of logic-
 "Once a thief, always a thief," "Once a liar, always a liar"-that
 underlies both Rules 404(b) and 608(b). A sexual assault
 complainani ís not a volunteer for an exercise in character
 assassination. Severaf federal courts have held that exclusion of
 this evidence, offered to attack the victim's general credibility, does
 not violate the Confrontation Clause.

        lf, however, the cross-examiner offers evidence of a prior false
 accusation of sexual activity for some purpose other than a
 propensity attack upon the wiiness's general character for
 truthfulness, it may well be admissible under our state evídentiary
 rules.

       For example, in Billodeau v. State, we held that the trial court
 should have admitted evidence that the child complainant in that
 aggravated sexual assault prosecution had made threats to falsely
accuse two neighbors of sexual molestation. We held that such
evidence supported the defensive theory that the complainant's
motive in accusing the defendant of sexual molestation was "rage
and anger" when he was thwarted. Evidence of threats to accuse
others of sexual molestation when he displayed "rage and anger" at
being thwarted is some evidence of a common motive for accusing
the defendant of sexual molestation. The chain of logic is as follows:

          The victim makes false accusations in certain circumstances
and for certain reasons;

          Those circumstances and reasons are present in this case;

          Therefore, the victim made a false accusation in this case.

          One might even call this modus operandi evidence admissible
under Rule 404(b). Evidence of other acts or wrongs may be
admissible under Rule 404(b) to prove such matters as motive,
intent, scheme, or any other relevant purpose except conduct in
conformity with bad character. Even "the doctrine of chances" has
been invoked as a possible basis for admitting evidence of a victim's
prior false accusation of rape. Similarly, evidence of a victim's prior
sexual activity may be admissible under Rule 412, fhe Texas Rape
Shield Law, when offered to establish the victim's motive or bias
against the defendant.




                                     16
                ln sum, several different state ev¡dentiary rufes permit the use
       of prior   false accusations when offered to show the witness's bias or
       motive or for some other relevant, noncharacter purpose. The
       Confrontation Clause mandate of Dayrs v. Alaska is not inconsistent
       with Texas evidence law. Thus, compliance with a rule of evidence
       will, in most instances, avoid a constitutional question concerning the
       admissibility of such evidence.25

 We now examine the case at bar.

      Prior Rape

      Appellant argues that the trial court abused its discretion by excluding

May's testimony that he had heard a rumor that Complainant was telling people

that he had sexually assaulted her and Redmon's testimony pertaining to the

afleged incident. Appellant offered May's testimony under rule of evidence

404(b).26 While Appellant now argues that the trial court's ruling abridged cefain

of his constitutional rights, at trial he spoke only of credibility and Rule 4O4(b).

Appellant's complaints at trial do not conform to his constitutional complaints on

appeal; we therefore do not address his constitutional complaints.2T

      Additionally, May's testimony dealt with rumors on the street; it did not

constitute testimony of Complainant's repuiation for truthfulness, nor were his

claims that he had heard that she was spreadíng rumors                  in any way

      2uHammer,296
                       S.W.3d at 564-€6 (footnotes omitted).
     26Tex.
              R. Evid.404(b).
     27see
             Tex. R.App P. 33.1(a)(1); Lovilt v. Sfafe, 319 S.W.3d 687,691-92
(Tex. Crim. App. 2009).




                                         17
 substantiated to provide a basis for an opinion that she was not worthy of belief

 under oath. And to the extent that his testimony was intended to be evidence of

 prior false accusations of sexual assault, such testimony is not admissibfe for the

 purpose of showing her character conformity or propensity to lie.28

       Although Appellant also argues that the evidence was admissible to show

motíve and modus operandi, May candidly admitted that Complainant never

accused him to his face of raping   her. His belief that she had accused hlm was
based on rumors that he had heard. The record does not establish confirmation

of May's belief that she falsely accused him of rape. Nor do the rumors he heard

suggest a motive for falsely accusing Appellant or a modus operandi. May said

that Complainant would ask him to have sex with her, and he refused. But we

cannot discern how the rumors he heard that she was accusing him of rape were

ever verified. The record before this court therefore does not establish the

admissibility of this evidence of purported false accusations of rape under rule

404(b).

      At trial, Appellant explained in seeking admission of the false accusation

testimony, "the false claim of rape is going    to credibility." We hold that the
rumors of false rape accusations were not admissible, and based on the record

before us, that the trial court did not abuse its discretion in denying Appellant's



      28See
              Hammer 296 S.W.3d at 564.



                                        1B
 request to present this evidence before the     jury. We   overrule Appellant's third

 issue.

 Redmon's and Brown's Opinion Testimony

          ln his fourth and fifth issues, Appellant complains of the exclusion of the

 testimony of Redmon and Brown concerning their opinions of Complainant's

 credibility. As we understand the record, Appellant appears to have offered

these opinions by having the women explain specific acts that they suspected

 had occurred and speculate on others. He did not offer their testimony on any

constitutional basis. We therefore do not address the constiiutionaf arguments

he raises on appeal.2e

          Redmon's testimony was based on her belief ihat Complainant had lied

and had told Redmon's daughter to lie about having given Complainant things

that Complainani had stolen from Redmon's daughter. Redmon also believed

that Complainant had lied to her and to her daughter about dating, smoking

marijuana, and being raped. Appellant explained to the trial court that he was

offering Redmon's test¡mony as "possibfe opinion testimony on truthfulness."

      Brown believed that Complainant had spread untruthful rumors about her

daughter and that she had stolen her daughter's nail polish. We are not clear on

the legal basis for which Appellant offered this ev¡dence, other than as an opinion



      2eSeeTex. R
                      App P.33.1(aX1); Lovitt,319 S.W.3d at.691-92



                                          19
of Complainant's truthfulness. Judge Keasler has explained for the Ïexas Court

of Criminal Appeals,

      [A] less common notion of error preservation comes into play in this
      case, although certainly not a novel one. Professors Goode,
      Wellborn and Sharlot refer to it as "party responsibility." They
      explain it this way:

                  To the question, which party has the responsibility
            regarding any particular matter, it is infallibly accurate to
            answer with another question: which party                  is
            complaining now on appeal? This is because in a real
            sense both pafiies are always responsible for the
           application of any evidence rule to any evidence.
           Whichever party complains on appeal about the trial
           judge's action must, at the earliest opportunity, have
           done everything necessary to bring to the judge's
           attention the evidence rule in question and its precise
           and proper application to the evidence in question.

     The basis for party responsibility is, among other things, Appellate
     Rule 33.1 . lt provides that as a prerequisite to presenting a
     complaint for appellate review, the record must show that the party
     "stated the grounds for the ruling that (he) sought from the trial court
     with sufficient specificity to make the trial court aware of the
     complaint." So it is not enough to tell the judge that evidence is
     admissible. The proponent, if he is the losing party on appeal, must
     have told the judge why the evidence was admissible.

           We recently discussed this notion in Ma¡tinez y. Sfafe. There,
    the defendant moved to suppress oral statements due to the State's
    failure to comply with Art. 20.17. The State argued for the first tíme
    on appeal that Art. 20.17 did not apply. We concluded that the State
    forfeited this argument by failing to bring it to the trial judge's
    attention. We explained that "both Texas Rule of Appellate
    Procedure 33.1 and Texas Rule of Evidence 103 are 'judge-
    protecting' rules of error preservation. The basic principle of both
    rules is that of 'party responsibility. "' We recognized that "the party
    complaining on appeal (whether rt be the State or the defendant)
    about a trial court's admissíon, exclusion, or suppression of evidence
    must, at the earliest oppoñunity, have done everything necessary to
    bring to the judge's attention the evidence rule or statute in question


                                       20
 and its precise and proper applicat¡on to the evidence in question."
 The issue, we said, "is not whether the appealing party is the State
 or the defendant or whether the trial court's ruling is legally 'correct'
 in every sense, but whether the complaining party on appeal brought
 to the trial court's attention the very complaint that party is now
 making on appeal."

       Similarly, in Willover v. State, the defendant soughi to admit
 two videotaped interviews of the victim. At trial,

       it (was) clear that, although (the defendant) did not
       actualfy recite the specific rule of evidence he was
       relying upon, (he) sought to admit the videotapes for
       impeachment purposes. (He) did not argue, nor was
       there any discussion at trial, that the tapes were not
       hearsay or that the videotapes were admissible under
       any exception to the hearsay rule other than Article
       38.071 or for impeachment purposes.

       On appeal, the defendant argued for the first time that the
videotapes were not hearsay. We relied on the notion of "party
responsibility" to reject this argument because "(i)n order to have
evidence admitted under a hearsay exception, the proponent of the
evidence must specify which exception he is relyíng upon." lt was
up to the defendant, we said, and "not the trial court, to specify
which exception to the hearsay rule he was relying upon or to
specify how the evidence was not hearsay."

       ln some cases, we have applied the "party responsibility"
theory without using those precise words. ln Clark y. Sfafe, the
State presented the testimony of Dr. James Grigson that the
defendant would be a future danger. The defendant sought at trial
to introduce a letter and accompanying report which listed eleven
individuals convicted of capital murder whose sentences had later
been commuted or reduced. ln several of those cases, Dr. Grigson
had predicted that the individual would be a future danger. The trial
coud refused to admit the evidence.

      On appeal, the defendant argued that the excluded evidence
was admissible to impeach Dr. Grigson and show that his prior
future dangerousness predictions had turned out to be incorrect.
But the defendant had not articulated this basis for admission at trial.
At trial, he had argued the evidence was admissible to impeach


                                  21
statements that Dr. Grigson had made in Lubbock County. The
State had objected that the impeachment went to a collateral matter,
and the trial judge had agreed.

      We rejected the defendant's argument on appeal because he
"did not clearly articulate" that he wanted to admit the evidence to
demonstrate Grigson's past mistakes in predicting future
dangerousness. We said that the trial judge "never had the
opportunity to rule upon (the defendant's) appellate rationale." Since
the defendant "did not sufficiently clearly expressly offer the
evidence for the purpose which he now claims on appeal," that
argument could not be raised on appeal.

      Finally, in Jones v. Sfafe, the defendant sought at trial to admit
the grand jury testimony of a witness who asserted her Fifih
Amendment privilege against self-incrimination and refused to
testify. The State objected, claiming hearsay. We concluded that
the defendant failed to preserve error because he never specified
whích portions of the wítness's testimony he wanted to admit into
evidence. We said:

            The trial court need never sort through challenged
      evidence in order to segregate the admissible from the
     excludable, nor is the trial court required to admit only
     the former part or exclude only the latter part. lf
     evidence is offered and challenged which contains
     some of each, the trial court may safely admit it all or
     exclude it all, and the losing party, no matter who he ís,
     will be made to suffer on appeal the consequences of
     his insufficiently specific offer or objection. ln this case,
     because the trial court chose to exclude the evidence,
     appellant is the party adversely affected by his own
     default. Because appellant failed to specify which
     portion of the transcript he intended to introduce into
     evidence, the couÍ was presented with a proffer
     containing both admissible and inadmissible evidence.
     When evidence which         is
                                  partlally admissible and
     partially inadmissible is excluded, a party may not
     complain upon appeal unless the admissible evídence
     was specifically offered.




                                 22
                               Application

         ln this case, Reyna argued to the trial judge that the evidence
 should be admitted for "credibility." He said that he was "not offering
 it to prove the truth of the matter asserted" and "not offering it to go
 into her sexuality." lnstead, he argued, "l'm offering to         it
 demonstrate that as to prior sexual activities, that she made
 allegations that there were prior sexual allegations, and recanted."

        Reyna did not cite to any rules of evidence, cases, or
 constitutional provisions. Reyna's references to "the truth of the
 matter asserted" reflect that he was arguing that the evidence was
 not hearsay under Evidence Rule 801(d). His claim that he was not
 offer¡ng it "to go into her sexuality" reflects his argument that the
 evidence should not be excluded under Evidence Rule 412(b).
 These arguments are both based on the Rules of Evidence.
 Reyna's reference to "credibility" could be a reference to either the
 Rules of Evidence or the Confrontation Clause.

       Reyna told the trial judge that the purpose of admitt¡ng the
 evidence was to attack the victim's credibility, but he did not provide
the basis for admitting the evidence. He could have been relying on
the Rules of Evidence or the Confrontation Clause. lt was up to the
judge to discern some basis for admitting the evidence.

       We have said that "(t)he purpose of requiring (an) objection is
to give  to the trial court or the opposing party the opportunity to
correct the error or remove the basis for the objection." When a
defendani's objection encompasses complaints under both the
Texas Rules of Ëvidence and the Confrontation Clause, the
objection is not sufficiently specific to preserve error. An objection
on hearsay does not preserve error on Confrontation Clause
grounds.

      Although this case involves a proffer of evidence rather than
an objection, the same rationale applies. Reyna did not argue that
the Confrontation Clause demanded admission of the evidence.
Reyna's arguments for admitting the evidence could refer to either
the Rules of Evidence or the Confrontation Clause. His arguments
about hearsay did not put the trial judge on notice that he was
making a Confrontation Clause argument. Because Reyna "did not
clearly articulate" that the Confrontation Clause demanded
admission of the evidence, the trial judge "never had the opportunity
        to rule upon" this rationale. As the losing party, Reyna must "suffer
        on appeal the consequences of his insufficiently specific offer,"
        Reyna did not do "everything necessary to bring to the judge's
        attention the evidence rule or statute in question and its precise and
        proper application to the evidence in question.

        ln the case now before this court, Appellant offered the evidence on the

 vague basis of "possible" opinion iestimony. He did noi sustain his burden of

 explaining to the trial court on the record, and by extension to us, why Redmon's

 and Brown's testimony was admissibf e-whether under an evidentiary rule or

 statute, as an exception to an evidentiary rule or statute, or under a constitutional

 provision. We therefore overrule Appellant's fourth and fifth issues.

 Conclusion

        Having overruled Appellant's five issues on appeal, we affirm the trial

court's judgments.




                                                     isl Lee Ann Dauphinot
                                                     LEE ANN DAUPHINOT
                                                     JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

PUBLISH

DELIVERED: August 6, 2015



       31Reyna   v.    State, 168 S.W.3d 173, 176-79 (Tex. Crim. App. 2005)
(citations omitted).




                                         24
              APPENDIX D

Court of Appeals Order denying Appellec's
       Motion for Rehearing dated
             August 28,2015
                                                                           I   ll i: i.tÛt,\




                          COURT OF APPBALS
                           StrCOND DISTRICT OF' TEXAS
                                   FORI'WORTH

                               NO. 02-13-00532-CR

 THOMAS JEFFERSON                                                     APPELLANT
 SMALLWOOD, JR.



THE STATE OF TEXAS                                                             STATE



         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO- 1343309R



                                    ORDER

      We have considered "Appellant's Motion For Rehearing."

      It is the opinion of the court that the motion for rehearing should be and is

hereby denied and that the opinion and judgment of August 6, 2015 stand

unchanged.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      SIGNED August 28, 2015.

                                                  /s/ Lee Ann Dauphinot
                                                  LEE ANN DAUPHINOT
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.